Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), entered November 16, 2006. The order granted the trial motion of defendants Edward H. Niesser and Boulevard Twin City Transmissions, Inc. and dismissed the complaint and cross claims against them.
It is hereby ordered that the order so appealed from is affirmed without costs.
Same memorandum as in Carlson v Porter (53 AD 3d 1129 [2008]).
All concur; Pine, J., concurs in the memorandum insofar as it concerns appeal No. 1 only. Present—Centra, J.P., Lunn, Peradotto, Green and Pine, JJ.